Citation Nr: 0606501	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
-
INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a claim of entitlement 
to service connection for PTSD.  In February 2006, the 
veteran testified at a travel board hearing chaired by C.W. 
Symanski, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102(b) (West 2002).


REMAND

The veteran holds a diagnosis of PTSD from his VA treating 
clinicians.  He reports exposure to traumatic non-combat 
stressors while performing medical evacuation duties with the 
830th Air Evacuation Unit from approximately October through 
December 1943.  He was based in Natal, Brazil and on 
detachment service in Africa and India.  He reports that he 
assisted in the evacuation in wounded and injured soldiers 
from the front lines of China, Burma and India during World 
War II.  His flights took him to hospital facilities in Aden 
Republic (Yemen), Karachi, Cairo, Egypt and Natil, Brazil.  
Most of the evacuated soldiers were from a group known as 
Merrill's Marauders.  The evacuees were flown into converted 
bombers.  He also recalled one incident wherein he injured 
his nose and jaw when a plane rolled in the air.  He has 
submitted documentation indicating that his award of the 
European-African-Middle Eastern Campaign Medal may be 
associated with service in a combat zone. 

Based upon the information provided by the veteran, the RO 
must make attempts to verify the veteran's exposure to non-
combat stressors as claimed.  His personnel records, if 
available, should be associated with the claims folder.  
Furthermore, the RO should contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) and request a unit 
history of the 808th Air Evacuation Unit from approximately 
October through December 1943.  Thereafter, the RO should 
readjudicate whether the veteran was exposed to stressors as 
claimed based upon review of any newly obtained evidence and 
a determination whether the award of the European-African-
Middle Eastern Campaign Medal corroborates the veteran's 
claimed stressors. 

Thereafter, the RO should adjudicate and identify the 
stressor(s) to which the veteran was exposed in service, if 
any, and afford the veteran VA examination in order to obtain 
opinion as to whether the veteran manifests PTSD as a result 
of an in-service stressor(s). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Obtain the following records in the possession of a 
federal agency:
	a) obtain the veteran's complete VA clinic records 
from the West Palm Beach, Florida outpatient clinic 
since April 2005;
	b) obtain the veteran's complete VA clinic records 
from the Montrose, New York outpatient clinic since 
May 2003; and 
	c) obtain the veteran's service personnel records; 
and

2.  Seek verification of the veteran's claimed 
combat and non-combat stressors with JSRRC.  JSRRC 
should be requested to provide any information 
available which might corroborate the veteran's 
alleged stressors and any other sources that may 
have pertinent information.  Provide JSRRC with 
the following:
a) copies of the veteran's service 
personnel records, if obtained, and the 
criteria for the award of the European-
African-Middle Eastern Campaign Medal (as 
provided by the veteran in February 2006); 
and
b) a copy of this remand order.
Request JSRRC to provide the following research:
a) verify whether the veteran's unit, 830th 
Air Evacuation Unit, performed evacuation 
of wounded soldiers for the time period 
from approximately October through December 
1943 and 
b) provide the unit history of the 830th Air 
Evacuation Unit from approximately October 
through December 1943.

3.  Adjudicate and identify the stressor(s) to 
which the veteran was exposed in service, if any.

4.  Thereafter, the veteran should be scheduled 
for VA examination in order to obtain opinion as 
to whether the veteran has PTSD related to an in-
service stressor.  Accomplish the following 
action:
		a) provide the examiner a list of the 
accepted in-service stressors, if any;
	b) provide the examiner the claims folder 
(including all associated folders of medical 
records) and a copy of this Remand before the 
examination in order that they may review 
pertinent aspects of the veteran's service 
and medical history.  The examiner should 
then be requested to provide findings and 
opinion of the following questions:
		If the examining physician finds that 
the veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressors are linked to the 
PTSD diagnosis

5.  Thereafter, readjudicate the claim on appeal.  
If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) and an appropriate time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


